UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

 In re:                                             Chapter 11

 SMARTER TODDLER GROUP, LLC,                        Case No. 19-13097-scc

                        Debtor.

                 ORDER EXTENDING TIME TO FILE SCHEDULES OF
          ASSETS AND LIABILITIES AND STATEMENT OF FINANCIAL AFFAIRS

          Upon the motion of Debtor Smarter Toddler Group, LLC (the “Debtor”) for an order

extending its time to file its Schedules of Assets and Liabilities (“Schedules”) and Statement of

Financial Affairs (“SOFA”) through and including October 25, 2019, pursuant to Rules 1007(a)(5)

and 9006(c); and the Court having found and determined that cause exists for the requested relief,

and that adequate notice has been given and that no further notice is necessary; and after due

deliberation and good and sufficient cause appearing therefor, it is hereby ORDERED:

          1.    The motion is granted as set forth herein.

          2.    The Debtor is hereby granted an extension of time to file its Schedules and SOFA

through and including October 25, 2019.

Dated: October 7, 2019
       New York, New York
                                                      /S/ Shelley C. Chapman
                                                      Honorable Shelley C. Chapman
                                                      United States Bankruptcy Judge
